Title: From John Adams to Elbridge Gerry, 26 September 1799
From: Adams, John
To: Gerry, Elbridge



Dear Sir
Quincy Septr. 26. 1799

I have recd your favour of this morning; and in Answer inform you that I have not recd an Answer to my Letter to Mr Pickering. The Engagement of his office, besides the confusion of a removal have been extreamly pressing.—I Shall See him Soon and Something will be determined. I Shall not have the Pleasure of Seeing you again probably till next Summer, Imperious Necessity or absolute Duty compel me to Phy Trenton. This, however I pray you to keep a secret, till you hear I am gone. With / Sincere Esteem

J. Adams